Citation Nr: 0505537	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  94-05 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
lumbosacral strain, including entitlement to a rating in 
excess of 10 percent prior to October 1, 1993.  

2.  Entitlement to a rating in excess of 20 percent for 
cervical strain, including entitlement to a rating in excess 
of 10 percent prior to October 1, 1993.  

3.  Entitlement to service-connection for a right shoulder 
disorder.

4.  Entitlement to service-connection for a left shoulder 
disorder.

5.  Entitlement to service-connection for a right hip 
disorder.

6.  Entitlement to service-connection for a left hip 
disorder.

7.  Entitlement to service-connection for fibromyalgia.

8.  Entitlement to service-connection for headaches.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esquire


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active service from October 1981 to October 
1984 and from August 1990 to September 1991.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of various Department 
of Veterans Affairs (VA) Regional Offices (RO).  

The claims for right shoulder and right hip disabilities were 
denied in January 1993, and perfected for appeal in November 
1993.  The claims for increased ratings for lumbar spine and 
cervical spine disabilities were denied in January 1994, and 
perfected for appeal in March 1995.  The claim for service 
connection for fibromyalgia was denied in a December 1997 
rating action, and perfected for appeal in February 2001, and 
the claims for service connection for a left shoulder 
disorder, a left hip disorder and headaches were denied in a 
January 2001 rating action.  These were perfected for appeal 
in September 2001.  

In December 1996, the Board remanded the claims for increased 
ratings and service connection for right shoulder and right 
hip disabilities.  In May 2002, the Board denied all the 
claims on appeal.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a February 2003 order, the Court granted the appellant's 
and the VA General Counsel's Joint Motion For Remand.  The 
Board's decision was vacated and the appellant's claims were 
remanded to the Board for the VA to fulfill the notice 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  

Pursuant to the Court's order the Board remanded veteran's 
claims to the RO in October 2003.  The appeal has since been 
returned to the Board.   


FINDINGS OF FACT

1.  Prior to October 1, 1993, the service connected 
lumbosacral strain was not productive of more than pain on 
motion.  

2.  The current 40 percent rating is the maximum evaluation 
for lumbosacral strain under Diagnostic Codes 5292 and 5295, 
effective prior to September 26, 2003.  

3.  Ankylosis of the spine has not been demonstrated or 
nearly approximated.  

4.  Prior to October 1, 1993, the service connected cervical 
strain was manifested by no more than slight limitation of 
motion.  

5.  Since October 1993, the veteran's cervical strain is not 
productive of more than moderate limitation of motion under 
Diagnostic Code 5290, effective prior to September 26, 2003.  

6.  Cervical strain is not manifested by forward flexion to 
15 degrees or less or favorable ankylosis of the cervical 
spine.   

7.  Bilateral shoulder and hip complaints have not been 
linked by competent evidence to service.  

8.  There is no probative medical nexus evidence of record 
etiologically linking the veteran's fibromyalgia to his 
active military service.

9.  Neither the service medical records nor the VA or private 
medical records show that the veteran complained of or was 
treated for headaches.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating greater than 10 
percent prior to October 1, 1993 and the current 40 percent 
for lumbosacral strain are not met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2002); 38 C.F.R. §§ Part 4, 4.71a, Diagnostic 
Codes5292 and 5295 (effective prior to September 26, 2003); 
and 38 C.F.R. § 4.71a, Diagnostic Code 5237 (effective 
September 26, 2003).  

2.  The criteria for a schedular rating greater than 10 
percent prior to October 1, 1993 and the current 20 percent 
for cervical strain are not met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2002); 38 C.F.R. §§ Part 4, 4.71a, Diagnostic 
Code 5290 (effective prior to September 26, 2003); and 38 
C.F.R. § 4.71a, Diagnostic Code 5237 (effective September 26, 
2003).  

3.  A right shoulder disorder was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1131, 5103A (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304 (2004).  

4.  A left shoulder disorder was not incurred in or 
aggravated by the veteran's active military service. 38 
U.S.C.A. §§ 1110, 1111, 1112, 1131, 5103A (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304 (2004).  

5.  A right hip disorder was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1111, 1112, 1131, 5103A (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 3.102, 3.303, 3.304 (2004).  

6.  A left hip disorder was not incurred in or aggravated by 
the veteran's active military service. 38 U.S.C.A. §§ 1110, 
1111, 1112, 1131, 5103A (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 3.102, 3.303, 3.304 (2004).  

7.  Fibromyalgia was not incurred in or aggravated by the 
veteran's active military service. 38 U.S.C.A. §§ 1110, 1111, 
1112, 1131, 5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.159, 3.102, 3.303, 3.304 (2004).  

8.  Headaches were not incurred in or aggravated by the 
veteran's active military service, nor are they the result of 
a service-connected disability. 38 U.S.C.A. §§ 1110, 1111, 
1112, 1131, 5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.159, 3.102, 3.303, 3.304, 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluations  

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2004).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The United States Court of Appeals For Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2004) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  

The schedular criteria by which back disorders are rated 
changed during the pendency of the veteran's appeal.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002) (effective September 
23, 2002), codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293; See also 68 Fed. Reg. 51454-51458 (August 27, 2003) 
(effective September 26, 2003), codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243.  

The Schedular Criteria Prior to September 26, 2003

Under the old schedular criteria, prior to September 26, 
2003, a 10 percent evaluation is warranted for lumbosacral 
strain with characteristic pain on motion; a 20 percent 
evaluation requires muscle spasm on extreme forward bending 
or unilateral loss of lateral spine motion in the standing 
position.  A 40 percent disability rating is assigned for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a; 
Diagnostic Codes 5294, 5295 (2001).  

A 10 percent evaluation is warranted for slight limitation of 
motion of the lumbar spine; a 20 percent evaluation requires 
moderate limitation of motion.  A 40 percent evaluation is 
warranted for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).  

Slight limitation of motion of the cervical segment of the 
spine warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate limitation of motion.  A 30 
percent evaluation is assigned for severe limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2001).  

The Revised Schedular Criteria Effective September 26, 2003

Effective in September 2003, VA promulgated a general rating 
formula for evaluating spine disabilities, the General Rating 
Formula for Diseases and Injuries of the Spine, and re-
numbered the pertinent Diagnostic Codes.  Under this scheme, 
the disabilities set out under diagnostic codes 5235 to 5243, 
unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, are rated on a scale from 10 percent to 100 
percent, and contemplate the presence or absence of symptoms 
such as pain (whether or not it radiates) stiffness, or 
aching in the area of the spine affected by residuals of 
injury of disease.  More specifically, a 100 percent rating 
is assigned for unfavorable ankylosis of the entire spine.  
Unfavorable ankylosis of the entire thoracolumbar spine is 
assigned a 50 percent rating.  Unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine is assigned a 40 
percent rating.  A 30 percent rating is assigned for forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  

With forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, a 20 percent rating is 
assigned.  

A 10 percent rating is assigned when there is forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting  in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.

Six notes are attached to this rating formula.  The first 
provides instructions to evaluate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  

Note (2) provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to  30 degrees, and left and right lateral rotation are zero 
to 30  degrees. The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation. The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  

Note (3) provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of 
motion stated in Note (2).  Provided that the examiner 
supplies an explanation, the examiner's assessment that the 
range of motion is normal for that individual will be 
accepted.  

Note (4) instructs that when ascertaining the range of 
motion, round each range of motion measurement to the 
nearest five degrees.  

Note (5) defines unfavorable ankylosis as a condition in 
which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  

Note (6) provides instructions to separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability. 

Diagnostic Code 5243, for intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rating either 
under the General Rating Formula for Diseases and Injuries 
of the Spine or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all 
disabilities are combined under Sec. 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 60 percent rating 
with incapacitating episodes having a total during of at 
least 6 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 
4 weeks but less than 6 weeks during the past 12 months, a 
40 percent rating is assigned.  With incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months, a 20 percent rating is 
assigned.  A 10 percent rating is assigned when there is 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  
An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. (Note 1.)  If intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases 
and Injuries of the Spine, whichever method results in a 
higher evaluation for that segment.  (Note 2.)


Relevant Facts 

At the December 1992 VA examination lower extremity reflexes 
was somewhat diminished.  There was no spasm of the 
paraspinous muscles.  Straight leg raise was negative.  
Examination the veteran's neck showed a full range of motion.  
There was no spasm of these muscles.  There was some 
questionable tenderness along the right neck and along the 
medial scalp at the border of the right shoulder.  

At the November 1993 VA examination lower extremity reflexes 
were equal.  There were no pathological reflexes.  Straight 
leg raise was negative.  Neck flexion was to 45 degrees and 
extension was 20 degrees, left and right lateral flexion was 
30 degrees and rotation to the left and right was 25.  
Reflexes were normal and equal in the upper extremities and 
motor was described as "okay."  The veteran was tender at 
the occiput at the middle portion of the neck and at the neck 
shoulder angle of the trapezius.  The November 1993 VA x-rays 
of the lumbar spine were essentially negative.  

A March 1994 private MRI impression was posterior spondylosis 
of L3 to S1 with sagittal diameter of L3 and L4 being on the 
lower limits of normal.  There was no evidence of compression 
on the cauda equina.  

An April 1994 VA nerve conduction study impression suggested 
mild nerve root irritability in the lumbar and cervical area.  
The April 1994 private MRI conclusion was that except for the 
slight straightening of the normal lordotic curvature the 
cervical spine was normal.  

A September 1994 private orthopedic examination showed that 
no spasm was noted.  The neurological evaluation revealed on 
motor examination that there was excellent muscle tone, 
strength and bulk throughout with no atrophy or 
fasciculation, no abnormal movements.  Sensory examination 
was normal.  There were no cerebellar abnormalities.  The 
diagnostic studies and examination did not reveal any focal 
neurological involvement.  There was no objective sign of 
lumbar or cervical radiculopathy.  Cervical range of motion 
was normal but with complaints of end point pain.  Reflexes 
were normally reactive and symmetrical in both of the lower 
extremities with bilateral flexor plantar responses.  
Reflexes were symmetrical in both upper extremities.  A 
September 1994 private MRI of the lumbar spine was negative 
and the MRI of the cervical spine was reported as negative 
also.  The EMG report findings were rather nonspecific and 
nonlocalizing.  The veteran had no objective evidence of any 
neurological abnormality although EMG studies were possibly 
abnormal.  The cervical x-rays showed no significant 
findings.  The neurologist felt that the veteran had chronic 
cervical and trapezius strain.  Diagnostic studies and 
examination did not reveal any focal neurological 
involvement.  

At an October 1994 private orthopedic examination the veteran 
stood well on his toes and heels.  There were no sensory 
changes in the lower extremities.  There was no apparent 
motor weakness in the lower extremities.  Reflexes were 
symmetrical in both of the lower extremities.  Deep tendon 
reflexes were normal.  There was no evidence of spasm.  
Straight leg raise was negative with the exception of back 
pain in the lower extremities.  There was only a slight 
decreased range of motion where the veteran had a loss of 5-
10 degrees of full flexion, extension, lateral bending and 
rotation.  The veteran had no objective evidence of any 
neurological abnormality although EMG studies were possibly 
abnormal.  The lumbar x-rays showed no significant findings.  
An October 1994 examination of the neck revealed there was no 
spasm or tightness noted in the paraspinious musculus of his 
neck.  The neck had no areas of swelling.  There was slight 
tenderness to palpation in the posterior cervical spine 
region.  He had full range of motion of his shoulders.  
Reflexes were symmetrical in the upper extremities and no 
spasm was noted.  

At a March 1997 VA examination motor and sensation were 
intact.  There was no spasm however, tenderness at the 
posterior sacroiliac spine was noted.  Reflexes were equal 
and straight leg raise was negative.  The veteran flexed 25 
degrees, extended 20 degrees, right and left rotation was 25 
degrees, right and left bend was 20 degrees.  Sensation in 
the upper extremities was normal.  Motor in the upper 
extremities was normal.  There was tenderness at the base of 
the skull bilaterally and the neck-shoulder angle 
bilaterally.  The VA radiology report revealed no abnormality 
was identified.  

At an October 1997 VA examination the veteran's gait was 
within normal limits.  He could heel toe walk without 
difficulties.  The examiner could not elicit patellar tendon 
reflexes bilaterally.  Achilles tendon reflexes were somewhat 
diminished.  The veteran had decreased strength in his lower 
extremities.  Cervical range of motion flexion was 0 to 30, 
extension was 0-34.  Lateral bending to the right was 0 to 
50; to the left was 0 to 30.  Rotation was 0 to 60 on the 
right with muscle pulling on the left 0 to 40.  Cervical pain 
appeared to be mechanical in nature.  The assessment was 
cervical and lumbar pain, which appeared to be mechanical in 
nature with L4-5 radiculopathy possibly present, although it 
is not on the 1994 EMG report.  The radiology report was 
otherwise negative.  

At an October 1998 private examination unilateral straight 
leg raise test demonstrated radicular pain along the sciatic 
nerve distribution at 20 degrees bilaterally.  Deep tendon 
reflexes were within normal limits bilaterally, except for 
patellar reflexes, which were diminished on the left.  
Dermatomal testing of the lower extremities was performed 
bilaterally and indicated all were within normal limits.  
Goldwaith's test was positive for lumbar pain at 20 degrees 
bilaterally.  Ranges of motion for the cervical spine were 
within normal limits.  There was pain noted at C5 during 
flexion and extension, C6 during right and left lateral 
flexion and right and left rotation.  Deep tendon reflexes 
were within normal limits bilaterally except for patellar 
reflex, which was diminished on the left.  The visceral 
reflexes were within normal limits bilaterally.  Dermatomal 
testing of the upper extremities indicated all were within 
normal limits.  Foraminal compression test was positive on 
the left and right with pain produced at C5 with the neck 
neutral and laterally flexed to the right and left.  The 
radiographic impression of the lumbar spine was that the L5-
S1 apophyseal joints appeared normal.  There was no evidence 
of dislocation or fracture.  No transitional segment was 
noted.  The radiographic impression of the cervical spine was 
a mild right listing was present and mild anterior lipping 
and spurring at C3-C7.  

A January 2000 VA physical therapy record showed that that 
the veteran's posture was within normal limits.  Range of 
motion was within normal limits.  Strength was within normal 
limits.  Sensation was intact.  Straight leg raise was 
negative.  His gait was within normal limits.  The 
assessment was that the veteran's problem was mid thoracic 
not low back pain on examination and per the veteran's 
complaints.  VA outpatient treatment records show that the 
veteran was seen for low back pain in December 2000.  

At the May 2004 VA examination the veteran's back was 
symmetrical.  There were no abnormal curvatures.  There was 
no spinal tenderness with palpation.  His posture was erect.  
His gait was normal.  The veteran held his back very stiff.  
There was no muscular atrophy noted.  The thoracolumbar spine 
showed no spinal tenderness.  He had forward flexion of 0 to 
30 degrees with pain at 0 degrees.  He was fearful of 
advancing above this.  However, when asked to bend over for a 
rectal examination, he was able to bend over the table with 
support of the table and achieved approximately 45 degrees on 
that motion.  On extension, he had 0 to 20 degrees.  On left 
lateral flexion, he had 0-30 degrees, right lateral flexion 
he had 0-30 degrees.  Left lateral rotation was 0-45 degrees; 
right lateral rotation was 0-45 degrees.  There was no 
evidence of muscle spasms.  There was no evidence of any 
postural abnormality, any fixed deformity, or any musculature 
problems with the back.  The gait was normal.  There was no 
difficulty with ambulation and no restrictions of the mouth 
and limitations in his diaphragm.  On sensory examination, 
sensation was intact throughout.  Motor strength was intact 
throughout.  There was no evidence of asymmetry.  There was 
no evidence of atrophy.  Muscle tone was excellent.  
Popliteal reflexes and ankle reflexes were intact.  There was 
no evidence of any postural abnormality, any fixed deformity, 
or any musculature problems with the back.  The veteran had 
pain throughout range of motion.  At no time during the 
examination did the veteran state his pain had lessened or 
increased.  He just remarked that he was painful throughout.  
Lower extremity strength was 4/5 on the right and on the 
left.  There were no abnormal curvatures.  There was no 
spinal tenderness with palpation.  His posture was erect.  
There was no muscular atrophy noted.  

On VA examination in May 2004 the upper extremity strength 
was normal on the right and left.  Deep tendon reflexes were 
intact at the elbow, as well as at the wrist.  There was no 
difficulty with ambulation and no restrictions of the mouth 
and limitations in his diaphragm.  The veteran held his neck 
very stiff.  On sensory examination, sensation was intact 
throughout.  Motor strength was intact throughout.  There was 
no evidence of asymmetry.  There was no evidence of atrophy.  
Muscle tone was excellent.  Range of motion of the cervical 
spine showed forward flexion of 30 degrees with extension of 
45 degrees.  Left lateral flexion was 45 degrees; right 
lateral flexion was 45 degrees.  Left lateral rotation was 30 
degrees to the left and right lateral rotation was 40 
degrees.  The veteran had pain throughout with range of 
motion.  At no time during the examination did the veteran 
state his pain had lessened or increased.  He just remarked 
that he was painful throughout.  X-ray of he cervical spine 
showed some decrease in cervical lordosis, otherwise 
unremarkable.  

Lumbosacral Strain Under The Schedular Criteria Prior to 
September 26, 2003 

In a February 1992 rating decision service connection for low 
back strain was granted and a 10 percent rating was assigned 
effective September 7, 1991.  The low back strain was rated 
under Diagnostic Code 5295 for lumbosacral strain.  In a 
December 1997 rating decision the rating for lumbosacral 
strain was increased to 40 percent effective October 1, 1993.  

A review of the evidence of record shows that entitlement to 
a rating in excess of 10 percent prior to October 1, 1993, is 
not warranted.  The objective evidence of record does not 
indicate that the veteran's lumbosacral strain was manifested 
by muscle spasm on extreme forward bending or unilateral loss 
of lateral spine motion in the standing position or listing 
of the whole spine to the opposite side.  There was no spasm 
of the paraspinous muscles at the December 1992 VA 
examination.  

Similarly, the evidence does not support an evaluation in 
excess of 40 percent after October 1993.  At the October 1994 
private orthopedic examination there was no evidence of 
spasm.  At the March 1997 VA examination there was no spasm, 
and while tenderness at the posterior sacroiliac spine was 
noted, there was no spasm noted when examined in 2004.  
Regardless, a 40 percent evaluation is the maximum schedular 
evaluation under the old Diagnostic Code 5295 (effective 
prior to September 26, 2003); therefore, further discussion 
of the evidence as it pertains to this Diagnostic Code is not 
necessary.  

We have considered the application of other relevant 
Diagnostic Codes in order to determine whether the veteran 
was entitled to a higher evaluation under the old schedular 
criteria.  The veteran is currently in receipt of the highest 
evaluation under Diagnostic Code 5292 for limitation of 
lumbar spine motion.  38 C.F.R. § 4.71a (2001).  There is 
also no evidence of vertebral fracture or ankylosis to 
warrant evaluation under Diagnostic Codes 5285, 5286 or 5289.  

The veteran is not service connected for intervertebral disc 
syndrome, and therefore, discussion of the evidence as it 
pertains to Diagnostic Code 5293 is not necessary.  In any 
case, with recent examination showing intact sensation and 
motor strength, the evidence does not reflect the presence of 
pronounced intervertebral disc syndrome as would be necessary 
to warrant the next higher, 60 percent evaluation for the 
period since October 1993, or even moderate impairment with 
recurring attacks prior to that date.   

The Board has also considered the application of 38 C.F.R. §§ 
4.40 and 4.45 when rating this disability.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.  However, the DeLuca 
provisions are applicable to limitation of motion, and the 
appellant is already in receipt of the maximum evaluation for 
a limitation in range of motion.  

The evidence as a whole indicates that under the criteria for 
evaluating the veteran's low back impairment prior to 
September 2003, the 10 percent rating for lumbosacral strain 
best represented the veteran's disability picture prior to 
October 1, 1993, and 40 percent best represents his 
disability picture thereafter.  

Lumbosacral Strain Under The Revised Schedular Criteria 
Effective September 26, 2003

As previously indicated, an evaluation in excess of 40 
percent for the veteran's low back disability requires 
unfavorable ankylosis of the entire thoracolumbar spine.  No 
record through out the appeal period suggests this, and 
therefore, there is no basis for assigning an evaluation in 
excess of 40 percent under the revised criteria.  A 
discussion of whether the revised criteria would permit an 
evaluation in excess of 10 percent prior to October 1993, is 
unnecessary since the revised regulations may not be 
retroactively applied.  Likewise, the record does not show 
incapacitating episodes of 6 weeks during a year, as would 
warrant a 60 percent evaluation for intervertebral disc 
syndrome, were that an appropriate consideration.  

Accordingly, the Board concludes that the veteran's appeal 
for an increased rating for his low back disability must be 
denied.  


Cervical Strain Under The Schedular Criteria Prior to 
September 26, 2003

Service connection for muscle strain of the right side of the 
neck was granted in a February 1992 rating decision.  A 10 
percent rating was assigned under Diagnostic Code 5290.  In a 
December 1997 rating decision the rating for cervical strain 
was increased to 20 percent effective October 1, 1993.  

A review of the evidence of record finds that entitlement to 
a rating in excess of 10 percent prior to October 1, 1993, is 
not warranted.  The objective evidence of record does not 
indicate that the veteran's cervical strain was manifested by 
moderate or severe limitation of cervical spine motion.  At 
the December 1992 VA examination the veteran's neck showed a 
full range of motion.  At the November 1993 VA examination 
neck flexion was to 45 degrees and extension was 20 degrees, 
left and right lateral flexion was 30 degrees and rotation to 
the left and right was 25.  Clearly, the evidence does not 
demonstrate entitlement to an evaluation in excess of 10 
percent prior to October 1, 1993, pursuant to 38 C.F.R. 
4.71a, Diagnostic Code 5290.  

Thereafter, no more than moderate limitation of motion has 
been shown.  The September 1994 private neurological 
evaluation revealed that the cervical range of motion was 
normal but with complaints of end point pain.  At the October 
1994 private orthopedic examinations there was only a slight 
decreased range of motion where the veteran had a loss of 5-
10 degrees of full flexion, extension, lateral bending and 
rotation.  At the March 1997 VA examination the veteran 
flexed 25 degrees, extended 20 degrees, right and left 
rotation was 25 degrees, right and left bend was 20 degrees.  
At the October 1997 VA examination cervical range of motion 
flexion was 0 to 30, extension was 0-34.  Lateral bending to 
the right was 0 to 50; to the left was 0 to 30.  Rotation was 
0 to 60 on the right with muscle pulling on the left 0 to 40.  
At the October 1998 private examination ranges of motion for 
the cervical spine were within normal limits.  Recent records 
showed forward flexion to 30 degrees, extension to 45 
degrees, lateral flexion to 45 degrees and left rotation to 
30 degrees and right rotation to 40 degrees.  Accordingly, at 
no time during the appeal period did the evidence show the 
criteria were met for an evaluation in excess of that which 
has been assigned.  

In evaluating this disability, the Board must also consider 
the provisions of 38 C.F.R. §§ 4.40, 4.45, as they relate to 
pain and any resulting functional impairment due to pain 
(including during flare-ups, as discussed in DeLuca v. Brown, 
supra).  At the December 1992 VA examination there was only 
some questionable tenderness along the right neck and along 
the medial scalp at the border of the right shoulder, and 
likewise, at the November 1993 VA examination, the veteran 
was only tender at the occiput at the middle portion of the 
neck and at the neck shoulder angle of the trapezius.  On 
this record, the  Board finds that the 10 percent rating 
prior to October 1, 1993, contemplates the veteran's 
complaints of pain associated with his service-connected 
disability and compensates him for it.  

Similarly, the October 1994 private orthopedic examination of 
the neck revealed there were no areas of swelling, and there 
was only slight tenderness to palpation in the posterior 
cervical spine region.  At the March 1997 VA examination, the 
upper extremities was normal, although there was tenderness 
at the base of the skull bilaterally and the neck-shoulder 
angle bilaterally.  At the October 1998 private examination 
foraminal compression test was positive on the left and right 
with pain produced at C5 with the neck neutral and laterally 
flexed to the right and left.  Subsequently dated records 
reflect complaints of pain on motion, but the range of motion 
that was demonstrated does not approach the criteria for the 
next higher rating.  As such, the Board finds that the 
current 20 percent rating contemplates the veteran's 
complaints of pain associated with his service-connected 
disability and compensates him for it.  

Lastly, although not service connected for intervertebral 
disc syndrome, the evidence prior to 1993 shows no more than 
mild impairment, with no muscle spasm shown or pathological 
reflexes.  The same may be said for the period after 1993.  

Cervical Strain Under The Revised Schedular Criteria 
Effective September 26, 2003

As previously mentioned, the next higher evaluation for 
cervical strain under the revised rating criteria effective 
September 26, 2003, requires forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  Since the evidence in the appeal 
period shows that the veteran has flexion greater than 15 
degrees and no evidence of ankylosis, an evaluation in 
excess of 20 percent is not warranted.  (Likewise, there is 
no evidence of incapacitating episodes to warrant an 
increased evaluation under the criteria for evaluating 
intervertebral disc syndrome.)  

The evidence as a whole indicates that the 10 percent rating 
for cervical strain best represented the veteran's disability 
picture prior to October 1, 1993, and the current 20 percent 
evaluation best represents his disability picture, 
thereafter.  Accordingly, the appeal is denied.  



II.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).

When a veteran served continuously for 90 days or more during 
a period of war and a chronic disease set out at 38 C.F.R. 
§ 3.309 becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

A.  Right Hip

The veteran contends that he suffered a right hip injury in a 
June 1991 automobile accident while in service.  However, the 
service medical records and private medical records in 
conjunction with this accident only refer to lumbosacral and 
cervical strain.  

Private records dated in September 1990 reflect right hip 
pain and degenerative arthritis of the right hip.  A 
radiology report revealed early sclerosis involving the 
acetabulum consistent with early degenerative change more so 
than would be expected for a person of his age.  Records 
dated in December 1990 reflect right hip pain, and in April 
1991 records, the diagnosis was hypeathemia right thigh.  At 
the December 1992 VA examination x-rays of the right hip were 
negative.  

An October 1997 VA assessment was right hip arthralgia.  The 
right hip radiology report was negative.  After review of the 
claims file the VA examiner indicated that the veteran's 
complaints did not appear to be connected to the veteran's 
service-connected disabilities, and in any case, the veteran 
just had right hip arthralgia, which would be joint pain.  

Although records dated prior to service reflect the presence 
of right hip arthritis, X-rays thereafter do not confirm this 
diagnosis and in 1997, the veteran was simply shown to have 
pain, which is not a disability for VA purposes.  Absent 
evidence of current disability, or any competent evidence of 
a link between current complaints and service, a basis upon 
which to establish service connection for a right hip 
disorder has not been presented, and the appeal is denied.  

B.  Left Hip

The veteran contends that he suffered a left his injury in a 
June 1991 automobile accident while in service.  However, the 
service medical records and private medical records in 
conjunction with this accident only refer to lumbosacral and 
cervical strain.  A February 1997 VA left hip radiology 
report impression was phleboliths in the pelvis, otherwise 
negative, and in October 1997, the diagnostic assessment was 
arthralgia.  As with the right hip, pain is not a disability 
for VA purposes.  Absent competent evidence of current 
disability, or a link between current complaints and service, 
there is no basis to establish service connection.  

C.  Bilateral Shoulders

The veteran contends that he suffered bilateral shoulder 
injuries in a June 1991 automobile accident while in service.  
However, the service medical records and private medical 
records in conjunction with this accident only refer to 
lumbosacral and cervical strain.  

Still in service, an October 1991 VA radiology report of the 
right shoulder was negative.  At the December 1992 VA 
examination x-rays of the shoulders were negative.  The VA 
bilateral shoulder radiology report was negative in February 
1997.

The October 1997 VA assessment was bilateral shoulder 
arthralgia.  The bilateral shoulder radiology reports were 
negative.  Again, pain is not a disability for VA purposes.  
Absent evidence of current disability, or competent evidence 
linking current complaints to service, service connection 
must be denied.  

D.  Fibromyalgia  

Service medical records do not show that the veteran was seen 
for any complaints, injuries or treatment considered related 
to fibromyalgia.  

A November 1993 VA examination report included a diagnosis 
was fibromyalgia.  At the March 1997 VA examination the 
examiner commented that in view of the veteran's symptoms and 
he had tenderness and pressure points bilaterally in at least 
20 locations it was felt that the veteran had a diagnosis of 
fibromyalgia.  These, however, are all post service records, 
and there is no medical evidence of record that shows a nexus 
or link between the veteran's service and his fibromyalgia.  
See Boyer, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  See also 
Maggitt, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard, 13 Vet. App. 546, 
548 (2000); Collaro, 136 F.3d 1304, 1308 (Fed. Cir. 1998); 
Mercado-Martinez, 11 Vet. App. 415, 419 (1998) ("In order for 
service connection for a particular disability to be granted, 
a claimant must establish he or she has that disability and 
that there is a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  Citing 
Cuevas, 3 Vet. App. 542, 548 (1992).  

Inasmuch as the preponderance of the evidence is against the 
veteran's claim of entitlement to service-connection 
forfibromylagia, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 55 (1990); 
Alemany, 9 Vet. App. 518, 519 (1996).  

E.  Headaches 

The veteran asserts that his headaches are secondary to his 
service-connected cervical spine disability.  Secondary 
service-connection may be granted for a current disability 
that competent evidence shows is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2004).

Service medical records and private medical records made 
during the veteran's active military service do not show that 
the veteran complained of or was treated for headaches.  The 
post service VA and private medical records do not show that 
the veteran complained of or was treated for headaches.  In 
the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability."); see also Rabideau 
v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  

Thus, in the absence of medical evidence to support the 
veteran's contentions, the clear weight of the evidence is 
against the veteran's claim for service connection for 
headaches.  Therefore, this aspect of the appeal is denied.  

III.  Duty To Assist  

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals of Veterans Claims (Court) stated 
that, under the VCAA, the Secretary must provide notice that 
informs the claimant of any information and evidence not of 
record which is necessary to substantiate the claim, 
information and evidence which VA will seek to provide, the 
information and evidence which the claimant is expected to 
provide and request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C. § 5103A(g).

VA satisfied these duties by means of letters to the veteran 
from the RO dated in April 2001 and April 2004 which 
addressed what the evidence must show to establish 
entitlement; what information or evidence was still needed 
from the appellant; what the appellant could do to help with 
the claim; VA's duty to assist the appellant to obtain 
evidence for the claim; and what had been received.  In this 
way, VA has satisfied its notice requirements including 
advising the veteran to submit all pertinent evidence he 
possesses.  

In addition to the foregoing, the veteran was provided 
statements of the case and supplemental statements of the 
case which set out the relevant facts, relevant criteria for 
evaluating the claims and the reasons for the decision made 
in his appeal.  Likewise, the June 2004 supplemental 
statement of the case included the pertinent regulations 
implementing the VCAA.  Under these circumstances, the notice 
requirements are met.  

In this latter regard, VCAA notice, as required by 38 
U.S.C.A. § 5103(a), also must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
September 1993 January 1994 and December 1997 prior to the 
enactment of the VCAA, the RO initially denied the claims on 
appeal.  The veteran was not provided VCAA notice until April 
2001 and April 2004.  After the content-complying RO letters 
the veteran's claims were again considered by the RO in the 
June 2004 and October 2004 supplemental statements of the 
case.  Here, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
He was subsequently provided content complying notice and 
proper VA process.  Accordingly, any timing error is 
nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO has obtained the veteran's service medical 
records and his post service private and VA medical records.  
In written statements dated September 2004 and October 2004 
the veteran's representative indicated that the veteran had 
no additional evidence or argument to provide.  There is no 
indication that additional relevant records exist.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The appellant was afforded VA medical examinations 
in December 1992, November 1993, March 1997 and May 2004.  
Therefore, the Board concludes that no further assistance to 
the veteran is required.  

After reviewing the record, the Board is satisfied that the 
notice and duty to assist requirements are satisfied.  


ORDER

A rating in excess of 10 percent prior to October 1, 1993, 
and the current 40 percent for lumbosacral strain is denied.  

A rating in excess of 10 percent prior to October 1, 1993, 
and the current 20 percent for cervical strain is denied.  

Service-connection for a right shoulder disorder is denied.

Service-connection for a left shoulder disorder is denied.

Service-connection for a right hip disorder is denied.

Service-connection for a left hip disorder is denied.

Service-connection for fibromyalgia is denied.

Service-connection for headaches is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


